Citation Nr: 1732485	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  08-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for inflammatory arthritis, not including osteoarthritis of the knees since already service connected.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty (AD) from May 1967 to December 1970 and from August 1994 to February 1995.  He had additional Air National Guard service from June 1978 to June 1996, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of that hearing is of record.  

The Board denied this claim in July 2014, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Veteran's Court/CAVC).  In June 2015, the Court issued an Order granting a Joint Motion for Partial Remand vacating, in part, the Board's July 2014 decision denying this claim.  The Court returned this claim (also a claim for service connection for a skin condition) to the Board for compliance with the directives that had been specified in the Joint Motion for Partial Remand.

To comply with the Court's Order, the Board in turn remanded these claims to the Agency of Original Jurisdiction (AOJ) in January 2016 for further development and consideration.


An April 2017 decision since issued, on remand, granted the claim for service connection for a skin condition (namely, for dermatitis) and assigned an initial 10 percent rating for this disability retroactively effective from June 11, 2007, and a higher 60 percent rating as of March 6, 2017.  Since the Veteran has not, in response, separately appealed either these ratings or effective dates, this claim is no longer at issue in this appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Therefore, that decision is considered a full grant of the benefit sought on appeal, at least as concerning this claim. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

But as concerning the remaining claim for service connection for inflammatory arthritis, rather than immediately readjudicating this claim the Board regrettably must again REMAND it to the AOJ for still further development and consideration.


REMAND

The June 2015 Joint Motion for Partial Remand found VA medical opinions dated in November 2011 and April 2013 inadequate, noting they were not supported by adequate rationale and failed to address reports dated in November 1970 upon separation examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, even if not statutorily obligated to, it must ensure the examination or opinion is adequate, else, notify the Veteran why an adequate examination or opinion cannot be provided.).  


Even the more recent VA examination afforded the Veteran in March 2017, however, is inadequate for essentially the same reasons.  Consequently, this deficiency must be corrected before readjudicating this claim.  38 C.F.R. § 4.2.

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1. Schedule the Veteran for another VA compensation examination for his claimed inflammatory arthritis, not including the osteoarthritis of his knees.  The record, including a complete copy of this remand and the Court-granted Joint Motion for Partial Remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding this disability.  Following completion of the examination and review of the claims file, the following must be addressed:

The likelihood (likely, as likely as not, or unlikely) the Veteran has inflammatory arthritis, that is, not including the osteoarthritis affecting his knees.

If confirmed the Veteran has inflammatory arthritis involving some area of his body other than his knees, then also indicate the likelihood (likely, as likely as not, or unlikely) this arthritis is the result of his military service.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

